DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
As noted in the Interview Summary of 5/3/2021, the Office Action of 4/15/2021 inadvertently examined withdrawn claims 1-5. The 4/15/2021 Office Action is therefore withdrawn, and this Office Action serves as to examine the elected claims 6-11.
Election/Restriction
The finality of the restriction requirement of 3/3/2021 is withdrawn since all the claims for this application have been examined as to their merits and there is no further examination burden.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “an end portion of the metal porous material…has a burr…in a number equal to or less than 0.4 burrs/m” should be “an end portion of the metal porous material…has burrs…in a number equal to or less than 0.4 burrs/m”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a removal step involving removing the burr present at the end portion”. This limitation is indefinite. Claim 10 is directed, ultimately, to a method of making the product of claim 1, which positively recites the burr in question. Carrying out the method of claim 10 cannot result in the product of claim 1 if it removes the burr which is present in claim 1. It is not clear what alternative interpretation exists that would resolve the indefiniteness of claim 10. For this reason, it has not been afforded an alternative interpretation for purposes of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (JP 2015-125841).
Regarding claim 1, Ozawa discloses an electrode made of a three-dimensional metal foam (¶ 24) having burrs no longer than 0.08 mm (¶ 36). As the electrode is in the form of a long sheet, the foam must also be (¶ 24, see Fig. 1). Accordingly, Ozawa teaches a metal porous material having a three dimensional network configuration, where the end portion has less than 0.4 burrs/m with a length of at least 0.3 mm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2015-125841), as applied to claim 1, further in view of Imamura et al. (US 2009/0078018).
Regarding claim 2, the limitations of claim 1 have been addressed above. Ozawa does not teach a warpage of the nickel foam. Imamura teaches that high warpage of the electrode makes inserting the electrode into a battery difficult, and increases the possibility of short circuit failures (¶ 8). Imamura further teaches that warpage of 0.3 mm to 1.3 mm (¶¶ 28-31) is desirable compared to warpage of 2.7 mm (¶¶ 32-33). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the nickel foam of Ozawa to have a low warpage, as taught by Imamura, to avoid short circuit failures and improve insertability of the electrode into the battery.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2015-125841), as applied to claim 1, further in view of Nakai et al. (US 2006/0046147).
Regarding claims 3-5, the limitations of claim 1 have been addressed above. Ozawa does not expressly teach a thickness, porosity or average pore size of the nickel .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2015-125841), as applied to claim 1, further in view of Tabuchi et al. (JP H11-114878).
Regarding claim 6, the limitations of claim 1 have been addressed above. Ozawa teaches cutting the porous metal electrode (¶ 25) but does not expressly teach the claimed step of cutting the metal porous material. Tabuchi teaches a manner of cutting a sheet 24 using oppositely engaged blades (¶ 19). The blades are cylindrical (¶ 19) (i.e., disc shaped) and guided by rollers (¶ 22) so the cutting direction is longitudinal. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the manner of cutting as taught by Tabuchi to cut the porous metal electrodes of Ozawa because the manner of cutting in Tabuchi prevents burr formation (¶ 25).
Regarding claim 7, Tabuchi teaches that the blades are attached to a spring which exerts force on the blades (¶ 24). While Tabuchi does not expressly teach the 
Regarding claim 8, it is necessarily the case that the blades are either of the same hardness or that one blade is harder than the other.
Regarding claim 9, Tabuchi teaches the blades overlap (see Fig. 1), but does not expressly teach the amount by which the blades overlap. However, this overlap depends on thickness of the material to be cut (to ensure the material is separated) and it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine the optimal and necessary blade overlap based on the thickness of the porous metal electrode to be cut. See MPEP 2144.05 I.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2015-125841) in view of Tabuchi et al. (JP H11-114878), as applied to claim 6, further in view of Imamura et al. (US 2009/0078018).
Regarding claim 11, the limitations of claim 6 have been addressed above. Ozawa in view of Tabuchi does not teach rolling after a cutting step. Imamura teaches rolling an electrode coil (¶ 18) to reduce warpage (¶ 8). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to roll the porous metal material of Ozawa in view of Tabuchi after cutting in order to reduce warpage, as taught by Imamura.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784